Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Terminal Disclaimer
The terminal disclaimer filed on 5/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/727,235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11, 13, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobylewski et al. (US 2012/0165838, now issued as US 9,844,367; “Kobylewski”). Regarding claims 1 and 16, Kobylewski discloses a suturing device for minimally . 
Regarding claim 2, the head does not comprise guides for the one or more curved arms (note: guides (62) are not part of the head; rather, guides (62) are loops formed at the end of a piece of suture; guides (50) are guides for first and second sections of skin).
Regarding claim 3, the head further defines an actuator access channel (e.g., channel through which drive shaft 49 passes, wherein drive shaft 49 may be considered part of the actuator). 
Regarding claim 4, the flywheel portion of the needle further comprises a tissue engaging surface (e.g., bottom surface before needles are advanced through tissue; see fig. 23) which also helps to define the tissue bite area. 
Regarding claim 6, the drive link can be considered element (41), while the actuator rod is considered element (39) for claim 6. The drive link (41 for claim 6) comprises a motion limiting notch (e.g., any of notches on 41, which prevent motion of 42 when the drive link is not moving).
Regarding claim 10, the shaft is a straight shaft.
Regarding claim 11, when the needle is rotated from the retracted position through the tissue bite area to the engaged position (fig. 23 to fig. 24), the ferrule engaging tip of each of the curved arms passes through the tissue bite area transverse to an axis between a proximal side of the head and a distal side of the head. 
Regarding claim 13, the actuator (39/41) is configured to rotate the needle from the retracted position to the engaged position by a proximal movement of the actuator (e.g., proximal movement of 41 in rearward direction; [0051]) at a point where it is coupled to the needle (39/41 is coupled to the needle and therefore any point along the actuator is considered a point of the actuator where it is coupled to the needle).
Regarding claims 18 and 19, the drive link (39) is pivotably coupled to the needle at a second portion of the drive link since the entire drive link is pivotably coupled to the needle. Note that the term “coupled” does not require a direct connection. The drive link is coupled to the needle via intermediary elements (e.g., 41-43, 45-49) and all portions of the drive link are considered coupled to the needle. 
Allowable Subject Matter
Claims 7-9, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 5/27/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771